United States Court of Appeals
                     For the First Circuit

No. 04-2051

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JAMES T. LATA, SR.,

                      Defendant, Appellant.



                             ERRATA


     The opinion of this court issued on June 24, 2005, is amended
as follows:


     On page 9, note 2, line 2, replace "Miller v. Florida, 413
U.S. 185 (1977)," with "Miller v. Florida, 482 U.S. 423, 435-36
(1987),".